Citation Nr: 0805615	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral skin 
condition of the forearms, to include as secondary to 
herbicide exposure during service.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 RO decision, which 
denied, in pertinent part, the veteran's claim for service 
connection for dermatitis of both forearms, to include as 
secondary to herbicide exposure during service.

In February 2006, the veteran testified at a formal hearing 
before the RO.  A transcript has been included in the file.


FINDING OF FACT

A bilateral skin condition of the forearms was not manifest 
during service; chloracne or porphyria cutanea tarda was not 
manifest within one year of herbicide exposure; any current 
skin condition has not been attributed to a disease or injury 
in service. 


CONCLUSION OF LAW

A bilateral skin condition of the forearms was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1116 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2004 letter also told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, neither 
examination nor opinion is needed on the claim because there 
is no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's military 
service or to herbicide exposure therein.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he suffers from a bilateral skin 
condition of the forearms as a result of exposure to 
herbicides during service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Further, if a veteran was exposed to an herbicide agent 
during active service, skin conditions such as chloracne or 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda, shall be service connected if they 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(5)(ii).  

In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002 & West Supp. 
2007); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  

Furthermore, the United States Court of Appeals for the 
Federal Circuit has held that, even when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the veteran's medical records include a variety 
of diagnoses pertaining to a skin condition of both his 
forearms, including dermatitis, rash, and cavernous 
hemangioma.  A current diagnosis of a bilateral skin 
condition of the forearms is therefore established.  
Nevertheless, service connection is denied for the reasons 
below.

To afford the veteran every possible consideration, the Board 
first considers the veteran's claim of service connection on 
a direct basis.  The veteran's service medical records do not 
reflect any complaints, findings, treatment, or diagnoses of 
skin conditions on the veteran's arms.  The only diagnosis of 
a skin condition in the veteran's service medical records is 
of a pruritic rash in the veteran's groin region in August 
1966.  It appears to have been successfully treated with 
medication.  At the veteran's separation examination in 
September 1966, the examiner noted that the veteran was 
normal in all categories, including his upper extremities and 
skin.

The first record of the veteran's diagnosis of a skin 
condition of the forearms comes from a VA treatment report 
from June 2003, almost 37 years after the veteran was 
separated from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability weighs heavily against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Furthermore, VA medical records in the intervening years 
between discharge from service and complaints of a bilateral 
skin condition of the forearms either note that the veteran's 
skin was normal or did not note any abnormality of the skin 
on the veteran's forearms.  There is no evidence, except the 
veteran's own statements, that associates his skin condition 
of the forearms to herbicides, or to service in general.

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, he cannot 
provide a competent opinion regarding diagnosis or causation.  
In sum, there is no competent medical evidence establishing 
that a skin condition of the forearms was manifest during 
service, within one year of separation, or is otherwise 
related to service.  Accordingly, direct service connection 
for a bilateral skin condition of the forearms is not 
warranted. 

The Board also considers the veteran's claim of service 
connection on a presumptive basis.  The veteran's DD Form 214 
reflects that the veteran had service in Vietnam.  Thus, 
there is a presumption that the veteran was exposed to 
herbicides as a result of his Vietnam service.  However, the 
veteran has at no point received a diagnosis of any skin 
disability, namely chloracne or porphyria cutanea tarda, that 
would entitle him to a presumption of service connection 
based on herbicide exposure.  See 38 C.F.R. § 3.307, supra.  
In addition, the Board notes that-even with a diagnosis of a 
relevant presumptive skin condition-the veteran would be 
entitled to service connection on a presumptive basis only if 
they had become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(5)(ii).  In this 
case, as noted above, the veteran did not receive a diagnosis 
of any skin condition of his forearms until 2003, almost 37 
years after his separation from service and well after any 
exposure to herbicide agents.  There is no other evidence 
that the veteran incurred a skin disorder during service, or 
within the one year presumptive period afterwards, or that a 
skin condition is otherwise attributable to service or 
herbicide exposure therein.  Accordingly, the Board concludes 
that presumptive service connection for a bilateral skin 
condition of the forearms, to include as secondary to 
herbicide exposure, is also not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Service connection for a bilateral skin condition of the 
forearms is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


